August   6, 1952


Honk Homer Garrison,  Jr., Director
,Texas Department of Public Safety
Austin, Texas                  Opinion No. V-1490

                                       Re:   Acceptability   of automobile
                                             liability insurance policies
                                             issued by Mexican insurance
                                             companies under the Texas
                                             Motor Vehicle Safety-
Dea,r Sir:                                   Re.sponsibiIity  Act.

             Your request for an opinion in connection       with the above-
captioned     matter states :

           ‘Reference    is made to the Texas Motor Vehicle
     Safety-Responsibility    Act, H. B. 219, 52nd Texas Leg-
     islature,   R.S. 1951, ch. 498, p. 1210 [Article 6701h,
     V.C.S.].

             “Sec.   1, 13, of the Act reads:

          my’restate * -- Any state, territory, or possession
     of the United States, the District of Columbia,    or any
     province of the Dominion of Canada.’

             ~%ec. 20 of the Act provides:

             u ‘CERTIFICATE       FURNISHED      BY NON-RESIDENT
                AS PROOF.

            * &(a) The non-resident    owner of a motor vehicle
     not registered     in this State may give proof of financial
     resp.onsib.ility by filing with the Department      a written
     certificate    or certificates  of an insurance company
     authorised to transact business in the state in which
     the motor vehicle or motor vehicles describe,d in such
     certificate    are registered,   or if such non-resident
                                                                              .   .



Hon. Homer    Garrison,   Jr.,   page 2 (V-1490)



    does not own a motor vehicle, thenin the state in
    which the insured resides,    provided such certificate
    otherwise   conforms to the provisions    of this Act, and
    the Department    shall accept the same upon condition
    that said insurance company complies with the follow-
    ing provisions   with respect to the policies   so certified:

           ’ ‘1. said insurance company shall execute a
    power of attorney authorizing the Department     to ac-
    cept sexvice on its behalf of notice or process   in any
    action arising out of a motor vehicle accident in this
    state;

         @ ‘2. said insurance company shall agree in writ-
    ing that such policies shall be deemed to conform with
    the laws of this State relating to the terms of motor
    vehicle liability policies issued herein.

          -‘(b) If any insurance company not authorized to
    transact business in this State, which has qualified to
    furnish proof of financial resp~ons.ibility. defaults in
    any said undertakings    or agreements,    the Department
    shall not thereafter  accept as proof any certific,ate of
    said company whether theretofore      filed or thereafter
    tendered as proof, so long as such default continues.’

          “In view of the definition of ‘State’ and the provisions
    of the cited Section 20, should the written certificate      of an
    insurance company domiciled        in Mexico that has met the
    requirements     of Se,ctton 20 (a) 1 and 2 be accepted as
    pr~oof of financial responsibility    by this department if the
    motor vehicle described      in such certificate  is registered
    in a state or district of the Republic of Mexico or if a non-
    resident does not own a motor vehicle but is a resident of
    Mexico ? *

         Article    6701h, Vernon’s   Civil Statutes, the “Texas Motor
Vehicle Safety-Responsibility     Act” (H.B. 219, Acts 52nd Leg., R.S.
1951, ch. 498, p. 1210), seeks to accomplish      the dual purpose of
requiring security after an accident for damages from the acci-
dent, and of requiring proof of financial responsibility     for the future
upon non-satisfaction     of judgments or convictions   for violation of
motor vehicle laws.      Wilson, The Texas Safety Responsibility     Act,         .
4 Baylor Law R,eview 1 (1951).
-.
     Hon. Homer     Garrison,~   Jr.,   page 3 (V-1490)



               The Texas Legislature     prescribed   the, methods for show-
     ing proof of financial responsibility   for the futurei   These are enum-
     erated .in.Sectton 18,ofthe  act as .fofLows:

              !‘Proof of financial~ responsibility when required :under
         thts act with respect to atmotor vehicle or with respect
         to a person who is not the owner of a motor vehicle may
         be given by filing:

              ,*l. A certificate        of insurance   as provided   in Sec-
         tion 19 or 2,O; or

              “2.   A bond as provided, in Section         24; or

               “3. A certificate of deposit        of money   or securities
          as provided in Section 25; or

               ‘4.  A certificate   of -self-insurance  as provided in
         Section 34, supplemented        by an agreement   by the self-
         insurer that, with respect to accide,nts ~occurring while
         the certificate   is in force, he will pay the same judgments
         and in the same amounts that, an insurer would have been
         obligated to pay under an owner’s motor vehicle liability
         policy if it had issued such a policy to said self-insurer.

               “No motor vehicle shall be or continue to be regis-
         tered in the name .of any’person  required to file proof
         of financial responsibility unless such proof shall be
         furnished for such motor vehicle.”

               Thus, the intent of the Legislature  was not merely             to re-
     quire financial responsibility  for the future but mprescribe              ac-
     ceptable methods for meeting this requzrement.

                Section 20, toward which your inquiry is directed,    pre-
     scribes the means by which a nonresident     of Texas may show proof
     of financial responsibility  under the act. It is an elaboration   of the
     method for pr,oving financial responsibility   as prescribed   in Section
     18. whereby proof is made possible by the filing of a certificate      of
     insurance.

               :The types of insurance  c’ertificates acceptable from non-
     residents   are carefullylimited  in Section 20 by the proviso that the
Hon. Homer    Garrison.    Jr., page 4 (v-1490)



certificate   must be from *an insurance c~ompany authorized to
transact business     in the state in which the motor vehicle or
motor vehicles des.cribedxuch           certificates  are registered,
or if such non-re~sident does not own a motor vehicle, then in
then state in which the insured reside% provided such certificate
othese       conforms    to the provisions   of the Act, . . .s [Em-
phasis added.]

           It will be noted that the word “state” is used twice in the
above-quoted     provision.   The act defines “state” as *any state,
territory   or possession    of the United States, the District of Co-
lumbia, or any province of the Dominion of Canada.”           In view of
the fact that the Legislature     has expressly   defined the word ~“state:
this definition is binding throughout the statute unless the defini-
tion is ambiguous.      This rule of construction    is found in 39 Tex.
Jur. 200, Statutes, Sec. 107:

          *
           . . . when the Legislature   defines a ward or group
     of words which it has power to do and frequently does,
     the definition, being clear and unambiguous,       is binding
     upon the Courts as an expression      of the legislative   in-
     tent, regardless   of the meaning of the word in common
     parlance,   or in other connectt~ons.   . . .*

          In defining “state.” the Legislature   went further than the
boundaries and posse,ssions    of the United State.s, although these were
included.   The definition ~included a foreign nation, the Dominion of
Canada, which, like Mexico,     is adjacent to the territorial boundaries
of the United States.

           The rule of construction  which is applicable here is stated
in State v. Mauritz-WelIs    Co.. 141 Tex. 634, 175 S.W.2d 238 (1943),
as follows:

          * . . . It is a settled   rule that the express   mention
     or enumeration    of one person. thing, consequence,   or
     class is equivalent to an express exclusion   of all others.
          1)
     . . w

           Under this rule    the inclusion of one foreign nation in the
definition and the failure     to mention others is tantamount to the
exclusion of alI others.      The Republic of Mexico was not included,
and it is evid,ent that the   Legislature  intended to exclude it and all
.   -




        Hon. Homer       Garrison,   Jr., page 5 (V-1490)



        other areas except the states, territories   and possessions  of the
        United States, the District of Columbia,   or any province of the
        Dominion of Canad,a.

                 There being no ambiguity        in this definition,      it is bind-
        ing as an expression of legislative      intent.

                   Your question does not concern the constitutionality of
        the sections of Article 6701h, Vernon’s   Civil Statutes, under
        consideration   and consequently this opinion does not pass upon
        that point.



                                     SUMMARY

                  A written certificate  of an insurance company domi-
             ciled in Mexico may not be accepted by the Department
             of Public Safety as proof of financial responsibility   as
             provided for in Section 20 of Article 6701h, V.C.S.,    the
             Texas Motor Vehicle Safety-Responsibility      Act, as the
             Republic of Mexico is not included within the definition
             of “state” as contained in the act. The Department       is
             permitted to accept certificates   of insurance only from
             companies   authorized to do business in a “state” as de-
             fined.

        APPROVED     :                            Yours     very truly,

        William S. Lott                            PRICE DANIEL
        State Affairs Division                    Attorney General

        E. Jacobson
        Reviewing Assistant
                                                  BY
        Charles D. Mathews                             Edward    Reichelt
        First Assistant                                         Assistant

        ER :mf